Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20         PageID.917    Page 1 of 33




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

           DAMON P. HUMPHRIES,

                   Plaintiff,
                                                         Case No. 18-cv-11006
                      v.
                                                    UNITED STATES DISTRICT COURT
         ALLSTATE INSURANCE CO.,                      JUDGE GERSHWIN A. DRAIN

                 Defendant.

______________________________/
    OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
    PARTIAL JUDGMENT ON THE PLEADINGS AS TO COUNT II OF
          PLAINTIFF’S FIRST AMENDED COMPLAINT [#32]

                                  I. INTRODUCTION

      On May 25, 2017, Plaintiff Angela Humphries1 (“Plaintiff”) filed the instant

action against Defendants Allstate Insurance Company and CorVel Corporation

(“CorVel”), alleging breach of contract, insurance bad faith, and aiding and abetting.

See ECF No. 1. On August 21, 2017, Plaintiff filed her First Amended Complaint

(“FAC”). See ECF No. 2. On March 27, 2018, Plaintiff’s action was transferred to

this Court after the United States District Court for the District of Arizona (“Arizona

District Court”) determined that it did not have personal jurisdiction over Defendant



1
 Plaintiff Angela Humphries brings this action through her legal guardian and
conservator, Damon P. Humphries. The Court will refer to Ms. Humphries as
“Plaintiff” through its Order.

                                          1
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20      PageID.918   Page 2 of 33




Allstate Insurance Company (hereinafter, “Defendant”). See ECF No. 3. In its

order, the Arizona District Court severed Plaintiff’s claims against CorVel; those

claims remain pending before that court. Id.

      Presently before this Court is Defendant’s Motion for Partial Judgment on the

Pleadings as to Count II of Plaintiff’s First Amended Complaint, filed on January

28, 2020. ECF No. 32. Plaintiff filed a Response on April 10, 2020. ECF No. 40.

Defendant filed its Reply on May 4, 2020. ECF No. 41. A hearing on Defendant’s

Motion was held on June 9, 2020. For the reasons set forth below, the Court will

GRANT Defendant’s Motion for Partial Judgment on the Pleadings as to Count II

of Plaintiff’s First Amended Complaint [#32].

                 II. FACTUAL AND PROCEDURAL BACKGROUND

      On May 14, 1979, Plaintiff suffered permanent injuries from an automobile

accident in Michigan. ECF No. 1, PageID.2. Plaintiff was a Michigan resident at

the time of the accident. Id. She suffered a severe brain injury, causing her to be

hospitalized for roughly six months immediately after the accident. Id. Plaintiff’s

family now provides her with 24-hour care. ECF No.1, PageID.3. She continues to

receive No-Fault benefits under the terms of her father’s Michigan No-Fault

insurance policy with Defendant. ECF No. 21, PageID.593.

      In 2004, Plaintiff sued Defendant in Oakland County Circuit Court, Case No.

05-067578, alleging breach of contract, fraud, and violations of the Consumer



                                        2
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20       PageID.919    Page 3 of 33




Protection Act. Id.; ECF No. 1, PageID.5. Plaintiff and Defendant (together, the

“Parties”) settled the Michigan state court lawsuit in May 2006 and entered into an

agreement regarding Plaintiff’s attendant care from 2006 through 2016. ECF No.

21, PageID.594. The Parties’ agreement included a provision where the hourly rate

for Plaintiff’s attendant would be adjusted yearly based on the consumer price index.

ECF No. 1, PageID.5. Subsequent to the Parties’ settlement, in 2010, Plaintiff and

her family moved from Michigan to the Phoenix area in Arizona, where they

continue to reside today. ECF No. 20, PageID.421. According to Defendant, its

employees in Michigan continue to handle Plaintiff’s claim.           ECF No. 21,

PageID.594.

      In early 2016, Defendant hired CorVel to assist it in adjusting the amount of

daily attendant care paid under the Michigan No-Fault policy and Michigan No-

Fault Act. ECF No. 2, PageID.25. CorVel scheduled Plaintiff for an insurance

medical exam with Dr. Barry Hendin in March 2016. Id. CorVel asked Dr. Hendin

to evaluate Plaintiff’s “need for attendant care” and “the hours per day required and

the type of provider required.” Id. On April 4, 2016, Dr. Hendin examined Plaintiff.

Id. at PageID.26. On June 15, 2016, Plaintiff purports that Dr. Hendin wrote to

Defendant, stating that “the level of care is ‘home health aide and would require no

more than 8 hours per day of service.’” Id.




                                         3
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20        PageID.920    Page 4 of 33




      An adjuster in Defendant’s Farmington Hills, Michigan office allegedly sent

a letter to Plaintiff on June 28, 2016, notifying her that Defendant was changing the

amount it would pay for attendant care under the Michigan Policy. ECF No. 32,

PageID.678. Dr. Marzulo, who purportedly has known Plaintiff for over five years

“with several evaluations,” subsequently wrote to Defendant, expressing his

opposition to Dr. Hendin’s conclusions. ECF No. 2, PageID.27. Dr. Hendin

disagreed with Dr. Marzulo’s determination. Id. On August 29, 2016, Defendant

purportedly wrote a letter to Plaintiff reiterating that it was changing the amount it

would pay for her care. Id. at PageID.28.

      Plaintiff instituted this action on May 25, 2017 in the Arizona District Court

following Defendant’s adjustment of her claim. See ECF No. 1. In Count II of

Plaintiff’s FAC, Plaintiff alleges a claim of “bad faith.”2 ECF No. 2. She purports

that Defendant owed her “an implied duty of good faith and fair dealing in the

handling of her insurance claim.” Id. at PageID.30. Plaintiff alleges that Defendant

“committed bad faith and breached the implied covenant of good faith and fair

dealing” by not paying all of her requested personal protection insurance (“PIP”)

benefits. Id. at PageID.31. In her Complaint, Plaintiff lists nine examples of

Defendant’s alleged “intentional and unreasonable conduct” and disregard of her



2
  Count II is the subject of Defendant’s instant Motion. The Court will thus focus
its discussion and analysis on this claim.

                                          4
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20        PageID.921    Page 5 of 33




rights. Id. at PageID.31–32. Based on her allegations, Plaintiff claims entitlement

to compensatory damages for “personal injuries, mental and emotional distress and

anxiety, loss of security, and other incidental damages” and also seeks “[p]unitive

and exemplary damages.” Id. at PageID.32.

      Defendant then moved to dismiss Plaintiff’s Complaint for lack of personal

jurisdiction. See ECF No. 32-4. Plaintiff opposed the motion. See ECF No. 32-5.

In her Response, Plaintiff requested that, if the Arizona District Court found no

jurisdiction, the court transfer those claims under 28 U.S.C. § 1631. 3 Id. at

PageID.756 (“[D]ismissal is too harsh a remedy”). In its Reply, Defendant asked

the Court to transfer Plaintiff’s claims to this District because “nearly all” the

relevant factors “weigh in favor of Michigan.” ECF No. 32-6, PageID.777. On

March 27, 2018, the Arizona District Court granted Defendant’s motion to dismiss;

severed Plaintiff’s claims against Defendant from her claims against CorVel; and

ordered the transfer of Plaintiff’s claims against Defendant to this Court. See ECF

No. 32-7. In its Order, the Arizona District Court determined that “it is beyond

dispute that the Eastern District of Michigan is the most appropriate venue to hear

Plaintiff’s claims against Defendant.” Id. at PageID.792 (citing Jones v. GNC

Franchising, Inc., 211 F.3d 495 (9th Cir. 2000)).



3
  In her Response, Plaintiff suggested that “it would be proper to transfer the matter
to the Northern District of Illinois. ECF No. 32-5, PageID.756.

                                          5
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20        PageID.922    Page 6 of 33




      After Plaintiff filed a petition for a writ of mandamus with the Ninth Circuit,

ECF No. 14-1, she filed an emergency motion in this Court for a stay of proceedings

pending the outcome of her petition. ECF No. 14. This Court granted Plaintiff’s

emergency motion on May 30, 2019. ECF No. 16. This case was administratively

closed on that same day.

      On March 12, 2019, the Ninth Circuit denied Plaintiff’s petition.4 See ECF

No. 20-2, PageID.590. Plaintiff then filed a Motion for Partial Lifting of Stay

Proceedings and to Re-Transfer This Case to the District of Arizona in this Court.

ECF No. 20. On December 16, 2019, this Court issued an Opinion and Order

granting Plaintiff’s Motion to partially lift the stay of proceedings and denying

Plaintiff’s Motion to re-transfer this case to the District of Arizona. ECF No. 25.

      In its present Motion, Defendant moves for judgment on the pleadings as to

Count II of Plaintiff’s FAC under Federal Rule of Civil Procedure 12(c). ECF No.

32, PageID.680. Defendant argues that Michigan law governs this case. Id. at

PageID.676. Under Michigan law, Defendant contends that Plaintiff is limited to

“pursuing her breach of contract claim, and [that] her potential damages are limited

to those available under contract jurisprudence and Michigan’s No-Fault Act.” Id.

at PageID.673–74.     Plaintiff opposed Defendant’s Motion on April 10, 2020,



4
  Plaintiff sought reconsideration of the Ninth Circuit’s decision en banc, but her
request was denied on May 8, 2019. ECF No. 20, PageID.427.

                                          6
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20          PageID.923     Page 7 of 33




asserting that the Court should find Arizona tort law applicable and accordingly deny

the instant motion. ECF No. 40, PageID.859. Defendant filed its Reply to Plaintiff’s

opposition on May 4, 2020. ECF No. 41.

                                   III. LEGAL STANDARDS

   A. Federal Rule of Civil Procedure 12(c)

      Federal Rule of Civil Procedure 12(c) allows a party to move for judgment on

the pleadings “[a]fter the pleadings are closed—but early enough not to delay trial.”

Fed. R. Civ. P. 12(c). Motions for judgment on the pleadings are analyzed under the

same standard as motions to dismiss under Federal Rule of Civil Procedure 12(b)(6).

See Warrior Sports, Inc. v. Nat’l Collegiate Athletic Ass’n, 623 F.3d 281, 284 (6th

Cir. 2010) (citation omitted). “For purposes of a motion for judgment on the

pleadings, all well-pleaded material allegations of the pleadings of the opposing

party must be taken as true, and the motion may be granted only if the moving party

is nevertheless clearly entitled to judgment.” Id. (quoting JPMorgan Chase Bank,

N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007) (internal quotation marks

omitted)).

      To withstand a motion to dismiss pursuant to Rule 12(b)(6), a complaint must

comply with the pleading requirements of Federal Rule of Civil Procedure 8(a)(2).

See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). Rule 8(a)(2) requires “a short

and plain statement of the claim showing that the pleader is entitled to relief, in order



                                           7
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20          PageID.924     Page 8 of 33




to give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotation marks

omitted) (quoting Fed. R. Civ. P. 8(a)(2); Conley v. Gibson, 355 U.S. 41, 47 (1957)).

To meet this standard, a complaint must contain sufficient factual matter, accepted

as true, to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

570; see also Iqbal, 556 U.S. at 678–80 (applying the plausibility standard

articulated in Twombly).

      When deciding a 12(c) motion for judgment on the pleadings, matters outside

the pleadings ordinarily may not be considered unless the motion is converted to one

for summary judgment under Federal Rule of Civil Procedure 56. See Weiner v.

Klais & Co., 108 F.3d 86, 88 (6th Cir. 1997). A court may, however, examine “the

complaint and any exhibits attached thereto, public records, items appearing in the

record of the case and exhibits attached to defendant’s motion [for judgment on the

pleadings] so long as they are referred to in the complaint and are central to the

claims contained therein.” Luis v. Zang, 833 F.3d 619, 626 (6th Cir. 2016) (quoting

Kreipke v. Wayne State Univ., 807 F.3d 768, 774 (6th Cir. 2015) (internal quotation

marks omitted)).

   B. Choice of Law

      Federal courts sitting in diversity must apply the choice-of-law rules of the

forum state. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496–97 (1941);



                                           8
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20        PageID.925    Page 9 of 33




Cole v. Miletti, 133 F.3d 433, 437 (6th Cir. 1998). If a case has been transferred for

lack of jurisdiction under 28 U.S.C. § 1631, the action “shall proceed as if it had

been filed in or noticed for the court to which it is transferred.” 28 U.S.C. § 1631;

Newberry v. Silverman, 789 F.3d 636, 640 (6th Cir. 2015). Here, the Arizona

District Court found that it was “in the interest of justice under 28 U.S.C. § 1631 to

transfer Plaintiff’s claims against Defendant to [this Court].”      ECF No. 32-7,

PageID.792. Accordingly, Michigan’s choice-of-law rules govern this Court’s

decision.

                                      IV. ANALYSIS

   A. Michigan Law Governs Plaintiff’s Action

      The Court must first determine whether Plaintiff’s cause of action sounds in

contract or tort before applying choice-of-law principles. “In Michigan there is a

clear distinction between the analysis a court must conduct when attempting to

resolve a tort conflict as opposed to a contract conflict.” Liberty Mut. Fire Ins. Co.

v. Holka, 984 F. Supp. 2d 688, 694 (E.D. Mich. 2013). Once the claim at issue has

been classified appropriately, the court can apply the relevant choice-of-law

principles to determine the applicable substantive law.

      Here, Defendant argues that Plaintiff’s claim “lies solely in contract[.]” ECF

No. 41, PageID.888. At the hearing, Defendant explained that Count II specifically

concerns the performance of the parties’ contract. Defendant thus asserts that the



                                          9
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20          PageID.926    Page 10 of 33




 choice-of-law framework for tort actions, set forth in Sutherland v. Kennington

 Truck Serv., Ltd., 562 N.W.2d 466, 471 (Mich. 2013), does not apply. Id. at

 PageID.889. In its Motion, Defendant places great emphasis on Magda v. Auto.

 Club Ins. Assoc., No. 14-cv-12144, 2015 WL 13036945 (E.D. Mich. Apr. 28, 2015)

 for its choice-of-law analysis. 5 Defendant asserts that “[t]he Magda decision is

 consistent with Michigan’s ‘policy-centered approach’ to the choice-of-law analysis,

 which focuses on preserving state policies.” ECF No. 32, PageID.684 (citing

 Chrysler Corp. v. Skyline Indus. Servs., Inc., 528 N.W.2d 698 (Mich. 1995)).

       The Court denotes, however, that the district court in Magda relied upon the

 tort standard in evaluating an issue “sound in contract law.” Magda, 2015 WL

 13036945, at *3 n.2. Indeed, the district court cited to Standard Fire Ins. Co. v. Ford

 Motor Co., a Sixth Circuit decision, which adopted the two-step test outlined in

 Sutherland for Michigan’s choice-of-law framework in tort actions. Id. at *4.

 Moreover, this Court emphasizes the Magda court’s explanatory footnote, which


 5
   At the hearing, Defendant conceded that the Magda decision is not strong
 precedent given that the plaintiff sought reconsideration and leave to amend his
 complaint, in part, to allege factually that the claims handling standards in Michigan
 and the foreign state, Florida, were substantially identical and therefore negating the
 factual premise for the court to apply Michigan law. See also ECF No. 40,
 PageID.851. The district court ultimately granted the plaintiff’s motion to amend
 and denied the motion to reconsider as moot. Id. Nevertheless, Defendant argued
 at the hearing that the district court’s analysis in Magda—particularly its finding that
 there is an “interest in a single standard of care regarding insurance contracts entered
 into by Michigan residents in Michigan”—is helpful for the instant matter. See
 Magda v. Auto. Club Ins. Assoc., 2015 WL 13036945, at *5.

                                           10
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20          PageID.927    Page 11 of 33




 incorrectly equates the choice-of-law analyses for contract and tort actions: “[i]n

 Michigan, courts evaluating a choice of law problem involving either tort or contract

 engage in interest analysis.” Id. (citing Sutherland, 562 N.W.2d 466; Chrysler

 Corp., 528 N.W.2d 698). This Court reiterates that there is a “clear distinction”

 between the analysis a court must conduct when attempting to resolve a tort conflict

 as opposed to a contract conflict. Holka, 984 F. Supp. 2d at 694.

       Defendant also cites to In re Disaster at Detroit Metro. Airport on Aug. 16,

 1987, 750 F. Supp. 793 (E.D. Mich. 1989) in its Motion, asserting that the district

 court analyzed a “similar choice-of-law issue.” ECF No. 32, PageID.685. In In re

 Disaster, the district court analyzed choice-of-law principles in four states for a tort

 action brought in the multidistrict context. The district court cited to Olmstead v.

 Anderson, 400 N.W.2d 292 (Mich. 1987)—a Supreme Court of Michigan decision

 which predated Sutherland in providing the analytical framework for tort choice-of-

 law issues—in its discussion of Michigan choice-of-law rules. In re Disaster, 750

 F. Supp. at 797. This decision, similar to Magda, exclusively relies on Michigan’s

 choice-of-law analysis for a tort action. Moreover, the Court emphasizes that while

 Defendant asserts that Plaintiff’s action is one “solely in contract,” ECF No. 41,

 PageID.888, Defendant consistently cites to Michigan precedent invoking choice-

 of-law principles for a tort conflict. See, e.g., ECF No. 32, PageID.682, 686 (citing

 Sutherland, 562 N.W.2d at 471, 472).



                                           11
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20          PageID.928     Page 12 of 33




       Plaintiff contends that her claim is one “for the tort of insurance bad faith,”

 which is recognized under Arizona law where she initially filed her action. ECF No.

 40, PageID.835, 836, 837. She thus maintains that the tort test should apply for the

 Court’s choice-of-law analysis. Id. at PageID.837–38. At the hearing, Plaintiff

 explained that should the Court analyze Count II as a contract claim, the Court would

 incorrectly presuppose that Michigan’s substantive law applies.

       In her Response, Plaintiff cites to four Michigan Court of Appeals cases as

 examples for the interest-weighing approach in tort choice-of-law issues.6 Id. at

 PageID.838–41. In these cases, the courts concluded that foreign law should govern

 because the foreign state’s interests were superior to Michigan’s interests. Indeed,

 the Sixth Circuit has recognized that “interest weighing is required [in a court’s

 choice-of-law analysis] because a foreign state undeniably has an interest in having

 its law applied to an action filed by one of its citizens stemming from an injury

 sustained there.” Standard Fire Ins. Co. v. Ford Motor Co., 723 F.3d 690, 695 (6th

 Cir. 2013).

       Here, although the present action generally stems from a breach of contract,

 the Court agrees with Plaintiff’s classification of Count II as one specifically of tort.



 6
  Hampshire v. Ford Motor Co., 399 N.W.2d 36 (Mich. Ct. App. 1986); Farrell v.
 Ford Motor Co., 501 N.W.2d 567 (Mich. Ct. App. 1993); Hall v. General Motors
 Corp., 582 N.W.2d 866, 868 (Mich. Ct. App. 1998); Mitchell v. McNeilus Truck &
 Mfg., Inc., No. 304124, 2012 WL 5233630 (Mich. Ct. App. Oct. 23, 2012).

                                            12
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20           PageID.929     Page 13 of 33




 In Count II, Plaintiff alleges that Defendant owes her an “implied duty of good faith

 and fair dealing in the handling of her insurance claim.” ECF No. 2, PageID.30.

 She purports that Defendant “committed bad faith and breached the implied

 covenant of good faith and fair dealing by engaging in intentional and unreasonable

 conduct and consciously disregarded [her] rights[.]” Id. at PageID.30. The Court

 reiterates that Plaintiff filed this claim in the Arizona District Court before her action

 was transferred to this Court.7

       In Michigan, a claim for breach of the covenant of good faith and fair dealing

 sounds in tort in a limited fashion. Specifically, Michigan law recognizes a tort

 claim only when a plaintiff’s complaint alleges that “the breach of duties existing

 independent of and apart from” the contract of insurance. Soc’y of St. Vincent De

 Paul v. Mt. Hawley Ins. Co., 49 F. Supp. 2d 1011, 1019 (E.D. Mich. 1999) (citing

 Hearn v. Rickenbacker, 400 N.W.2d 90, 94 (Mich. 1987)). “[I]f a relationship exists

 which would give rise to a legal duty without enforcing the contract promise itself,

 the tort action will lie, otherwise not.” Haas v. Montgomery Ward and Co., 812 F.2d

 1015, 1016 (6th Cir. 1987) (citation and quotation marks omitted). Accordingly, so

 long as a plaintiff’s bad faith allegations can be separated from a defendant’s



 7
   The Court takes judicial notice that Michigan law does not recognize an
 independent tort based upon a bad faith breach of contract. See Aetna Cas. & Sur.
 Co. v. Dow Chem. Co., 883 F. Supp. 1101, 1111 (E.D. Mich. Apr. 7, 1995) (citing
 Kewin v. Mass. Mutual Life Ins. Co., 295 N.W.2d 50, 56 (Mich. 1980).

                                            13
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20         PageID.930    Page 14 of 33




 contractual duties, a claim for bad faith sounds in tort under Michigan law. For

 choice-of-law purposes, when considering a claim for bad faith, Michigan courts

 have applied tort choice-of-law principles. See, e.g., Wausau Underwriters Ins. Co.

 v. Reliable Transp. Specialists, Inc., No. 15-cv-12954, 2016 WL 4158387, at *3

 (E.D. Mich. Aug. 5, 2016) (analyzing tort choice-of-law principles for a claim

 alleging that an insurer committed bad faith against its insured by failing to settle

 within the policy limits).

       The Court will thus analyze Plaintiff’s bad faith claim (Count II) in the context

 of Michigan’s tort choice of law analysis to determine whether Michigan or Arizona

 law applies.

       Under Michigan’s choice-of-law rules concerning tort claims, there is a

 presumption that Michigan law applies unless there is a “rational reason” to displace

 it. Standard Fire Ins. Co. v. Ford Motor Co., 723 F.3d 690, 693 (6th Cir. 2013)

 (citing Sutherland v. Kennington Truck Serv., Ltd., 562 N.W.2d 466, 471 (Mich.

 2013)).   In order to determine whether a “rational reason” exists to displace

 Michigan law, Michigan courts conduct a two-step analysis:

       First, [the court] must determine if any foreign state has an interest in
       having its law applied. If no state has such an interest, the presumption
       that Michigan law will apply cannot be overcome. If a foreign state
       does have an interest in having its law applied, [the court] must then
       determine if Michigan's interests mandate that Michigan law be
       applied, despite the foreign interests.

 Standard Fire Ins. Co., 723 F.3d at 693 (citation omitted).

                                          14
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20         PageID.931    Page 15 of 33




       Accordingly, federal courts sitting in Michigan “use another state’s law [only]

 where the other state has a significant interest and Michigan has only a minimal

 interest in the matter.” Hall v. General Motors Corp., 582 N.W.2d 866, 868 (Mich.

 Ct. App. 1998). “This ‘interests analysis’ is to be distinguished from the traditional

 (and discarded) approach in Michigan, known as the doctrine of lex loci delicti,

 which dictated that the law to be applied was the law of the state where the tort

 occurred.” Atlas Technologies, LLC v. Levine, 268 F. Supp. 3d 950, 961 (E.D. Mich.

 2017) (citing Sutherland, 562 N.W.2d at 470). In order to determine whether a

 “rational reason” for displacing Michigan law exists, the Court must first determine

 if Arizona has an interest in the instant action. Sutherland v. Kennington Truck Serv.,

 Ltd., 562 N.W.2d 466, 471 (Mich. 2013). For the reasons that follow, the Court

 concludes that it does.

       Plaintiff argues that her injury occurred in Arizona and therefore Arizona is

 the place of the wrong. ECF No. 40, PageID.842–44. She explains that she received

 her care in Arizona upon moving there in 2010. Defendant made payments to her in

 Arizona and subsequently decreased payments made to her in Arizona. Id. at

 PageID.843; see also ECF No. 2, PageID.27. Plaintiff purports that the damages

 “both economic and non-economic,” occurred in Arizona—not Michigan. ECF No.

 40, PageID.843.




                                           15
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20         PageID.932    Page 16 of 33




       In its Reply, Defendant argues that Arizona does not have a significant interest

 in having its law applied in the instant case. ECF No. 41, PageID.892. Defendant

 emphasizes that the automobile accident occurred in Michigan. Id. at PageID.893.

 Moreover, it asserts that the “only connection that this case has to the State of

 Arizona is that Plaintiff moved to Arizona 30+ years after the motor vehicle

 accident.” Id. at PageID.890. Defendant cites to Hall v. General Motors Corp. for

 the proposition that the Michigan Court of Appeals rejected the notion that a plaintiff

 can change the law to be applied to her or his claim by moving to another forum

 after an automobile accident. Id. (citing Hall v. General Motors Corp., 582 N.W.2d

 866, 870–71 (Mich. Ct. App. 1998)).

       In Hall, the Michigan Court of Appeals analyzed whether plaintiff’s residency

 at the time of injury or at the time of filing her personal injury, products liability

 claim was controlling. The court concluded that for Michigan’s choice-of-law

 analysis, a plaintiff’s residency is determined as of the date of the injury, not as of

 the date of the filing of a lawsuit. Id. at 871. “In other words, where as here, a

 plaintiff is not a resident of Michigan at the time an injury occurs, but becomes a

 Michigan resident before filing a lawsuit in Michigan, the plaintiff's residency at the

 time of injury controls.” Id. Defendant asserts that Hall’s rationale applies to and

 controls the instant matter. ECF No. 41, PageID.894. It argues that Plaintiff cannot




                                           16
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20        PageID.933    Page 17 of 33




 “unilaterally thrust Arizona law onto [it] simply by moving to Arizona after the

 accident.” Id.

       The Court denotes, however, that Plaintiff’s injury from the instant tort of bad

 faith—which she allegedly suffered due to Defendant’s engagement in “intentional

 and unreasonable conduct and conscious[] disregard” of her rights, ECF No. 2,

 PageID.31—occurred while she was in Arizona. Indeed, Plaintiff received a letter

 from Defendant in June 2016 that her benefits were being reduced as of July 1, 2016.

 Id. at PageID.27. Plaintiff then filed suit in the Arizona District Court. Unlike the

 plaintiff in Hall, Plaintiff here suffered an injury in Arizona—separate from the

 initial motor vehicle accident—and subsequently filed suit in Arizona. Under

 Michigan law, the place of the wrong is the place where the injury was sustained;

 “the place where the last event necessary to create liability occurred.” Standard

 Fire, 723 F.3d at 698 (citing Sutherland, 562 N.W.2d at 468); Sexton v. Ryder Truck

 Rental, Inc., 320 N.W.2d 843, 848 (Mich. 1982)). Moreover, the Sixth Circuit has

 determined that the place where the injury occurred is a “significant factor” in its

 choice-of-law analysis. See id. (discussing Michigan Court of Appeals decisions).

       The Michigan Supreme Court has indicated that a foreign state has an interest

 in having its law applied when the case involves citizens of the foreign state who

 were injured in that state. See Radeljak v. Daimlerchrysler Corp., 719 N.W.2d 40,

 46 (Mich. 2006); see also Burney v. P V Holding Corp., 553 N.W.2d 657, 660



                                          17
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20          PageID.934    Page 18 of 33




 (Mich. Ct. App. 1996) (“Alabama has an interest in having its law applied because

 one of the parties is a citizen of the state where the wrong occurred ... The accident

 occurred in Alabama, and the injury state always has an interest in conduct within

 its borders.”). The Sixth Circuit has likewise held: “[A] foreign state undeniably has

 an interest in having its law applied to an action filed by one of its citizens stemming

 from injury sustained there.” Standard Fire Ins. Co. v, 723 F.3d at 695 (applying the

 Sutherland analysis).

       Accordingly, Arizona has an interest in having its law applied to the instant

 matter, where one of its residents allegedly suffered an injury within its state.

 However, Defendant argues that pursuant to Sutherland, 562 N.W.2d at 472,

 Arizona law cannot be applied in this case because it would violate its due process

 rights. “[I]n order for a court to choose a state’s law, ‘[the] State must have a

 significant contact or significant aggregation of contacts, creating state interests,

 such that choice of its law is neither arbitrary nor fundamentally unfair.’” Id.

 (quoting Allstate Ins. V. Hague, 449 U.S. 302, 313 (1981) (quotations and footnote

 omitted). Defendant asserts that the only contact Arizona has with this action is “that

 [P]laintiff chose to move to Arizona and was living there when Allstate’s Michigan

 claims adjusters made the decision to change attendant care payments payable under

 the Michigan No Fault Act.” ECF No. 32, PageID.686.




                                           18
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20           PageID.935     Page 19 of 33




          Plaintiff contests Defendant’s due process argument, asserting that while the

 legal principle set forth in Sutherland—that residence without nothing more is

 insufficient to support the choice of a state’s law—“it has no relevance” to her action.

 ECF No. 40, PageID.842. Plaintiff, citing to Standard Fire Ins. Co. v. Ford Motor

 Co., asserts that “residency plus injury is determinative.”         Id.    She therefore

 emphasizes that she is an Arizona resident and that she allegedly suffered her injury

 in Arizona. Id.

          While the Court acknowledges that the instant action differs from Sutherland

 in that Plaintiff’s residence is not the sole connection to the foreign state,8 the Court

 disagrees with Plaintiff’s reliance on Standard Fire and the Michigan Court of

 Appeals decisions cited therein. These products liability actions—brought by non-

 resident plaintiffs against a Michigan automobile manufacturer—resulted in

 applications of the foreign state’s law; the presumption in favor of lex fori was thus

 overcome.       However, none of these decisions involved actions which were

 transferred from another district court which previously determined that it had no

 personal jurisdiction over the defendants.          The Court finds this distinction

 determinative.

          Plaintiff initially filed suit against Defendant in Arizona; however, her claims

 against Defendant were dismissed for lack of personal jurisdiction. ECF No. 3. In


 8
     The Court has determined that Plaintiff’s injury occurred in Arizona.

                                             19
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20          PageID.936     Page 20 of 33




 its Order, the Arizona District Court determined that Plaintiff was unable to

 demonstrate “that Defendant has the requisite contacts with Arizona in this case and

 that Plaintiff’s claim is related to those contacts.” Id. at PageID.45 (citation omitted)

 (emphasis in original). Further, the Arizona District Court emphasized that “the

 plaintiff cannot be the only link between the defendant and the forum. Rather, it is

 the defendant’s conduct that must form the necessary connection with the forum

 State that is the basis for its jurisdiction over him.” Id. (citing Walden v, Fiore, 134

 S.Ct. 1115, 1119 (2014)). It concluded that Plaintiff would have received the same

 decision [regarding her PIP benefits] from Defendant regardless of her residence.

 Id. “In other words, the only connection that Plaintiff has shown Defendant has with

 Arizona in this case is through Plaintiff. This is insufficient.” Id. (citation omitted).

       Plaintiff did not seek reconsideration from the Arizona District Court’s order.

 ECF No. 20, PageID.427. On May 8, 2018, she filed a petition for a writ of

 mandamus with the Ninth Circuit, challenging the Arizona District Court’s

 determination that it lacks general personal jurisdiction over Defendant. See ECF

 No. 14-1. On March 12, 2019, after holding oral argument, the Ninth Circuit denied

 Plaintiff’s request. See ECF No. 20-2, PageID.590. The Ninth Circuit explained

 that this case failed to present “extraordinary circumstances involving a grave

 miscarriage of justice.” Id. (quoting NBS Imaging Sys., Inc. v. U.S. Dist. Court, 841

 F.2d 297, 298 (9th Cir. 1988).



                                            20
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20        PageID.937    Page 21 of 33




       On December 16, 2019, this Court issued an Opinion and Order denying

 Plaintiff’s Motion to re-transfer this case to the District of Arizona. ECF No. 25.

 This Court “recognize[d] the Arizona District Court’s concern with Plaintiff’s lack

 of evidence of Defendant’s contacts in Arizona.” Id. at PageID.637. It concluded

 that neither the Arizona District Court’s determination that it had no general

 jurisdiction over Defendant nor the Ninth Circuit’s decision to deny mandamus were

 “clearly erroneous.” Id. at PageID.638.

       The Michigan Supreme Court has noted that “[t]he contacts’ required for

 choice of law purposes is similar to the ‘minimum contacts’ required for

 jurisdictional purposes.” Sutherland, 562 N.W.2d at 472 n.22. Indeed, the court

 explained “[i]t would make little sense to say that state X does not have enough

 contacts to exercise jurisdiction, but yet allow state Y to apply state X’s law.” Id.

 The fact that Defendant’s contacts were insufficient for jurisdiction in Arizona

 would indicate the lack of significant contacts for choice-of-law purposes. See also

 Hastings v. Bird, No. 17-cv-162, 2018 WL 3728932, at *4 (W.D. Mich. Jul. 18,

 2018) (finding that the determination that defendants’ contacts with the foreign law,

 Illinois, were insufficient for jurisdiction in the foreign state indicated a lack of

 significant contacts for choice-of-law purposes).

       Based on the procedural circumstances presented in this action, the Court is

 not persuaded that Arizona law can apply to Count II without offending Defendant’s



                                           21
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20         PageID.938     Page 22 of 33




 due process rights. Even if this Court determined otherwise, however, the Court

 finds that other factors support the application of Michigan law.

       In the second step of the Sutherland analysis, courts must “determine if

 Michigan’s interests mandate that Michigan law be applied, despite the foreign

 interests.” Sutherland v. Kennington Truck Serv., Ltd., 562 N.W.2d 466, 471 (Mich.

 2013). While this balancing approach “frequently favors using [Michigan law],

 Michigan courts nonetheless use another state’s law where the other state has a

 significant interest and Michigan has only a minimal interest in the matter[.]”

 Thompson I.G.., LLC v. Edgetech I.G. Inc., 590 F. App’x 532, 539 (6th Cir. 2014)

 (quoting Hall v. Gen. Motors Corp., 582 N.W.2d 866, 868 (Mich. Ct. App. 1998)).

 The Sixth Circuit has identified the following nonexhaustive list of factors to

 consider under this analysis:

       (1) whether the injury occurred in the state whose law a party seeks to
       apply; (2) the extent to which the relevant commercial activity took
       place in the state whose law a party seeks to apply; (3) whether a party
       seeks to defeat the application of the law of its home state; (4) the forum
       state’s interest in applying its own law; (5) whether the law of the
       foreign state would entitle the party to greater relief than the law of the
       party’s home state; and (6) whether courts in the foreign state whose
       law the party seeks to apply would apply Michigan law.

 Hastings v. Baird, No. 17-cv-162, 2018 WL 3728932, at *3 (W.D. Mich. July 18,

 2018) (quoting Thompson, 590 F. App’x at 539–40)). For the reasons that follow, a

 majority of the aforementioned factors weigh in Michigan’s favor.




                                           22
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20         PageID.939    Page 23 of 33




       As to the first factor, Plaintiff argues that her injury occurred in Arizona. ECF

 No. 40, PageID.843. As discussed in the preceding section, the Court agrees. In her

 Complaint, Plaintiff alleges that Defendant’s actions pertaining to her reduced care

 and payments for attendant care caused an injury in Arizona. See ECF No. 2,

 PageID.32. “‘[There] is a local interest in having localized controversies decided at

 home.’” Thompson, 590 F. App’x at 540 (citing Radeljak v. Daimlerchrysler Corp.,

 719 N.W.2d 40, 46 (Mich. 2006) (internal citation omitted)). Given that Plaintiff’s

 injury occurred in Arizona, this first factor thus weighs in Arizona’s favor.

       The second factor assesses the extent to which the relevant commercial

 activity took place in the state whose law a party seeks to apply. Thompson, 590 F.

 App’x at 540. In her Response, Plaintiff argues that this factor weighs in Arizona’s

 favor in light of Defendant’s activity in the state, including Defendant’s engagement

 with CorVel’s Arizona office to aid it in its “efforts to decrease benefits” and

 Defendant’s decision, through CorVel, to have Dr. Hendin examine Plaintiff and

 provide opinions. ECF No. 40, PageID.844. Plaintiff also points to her own treating

 physician in Arizona and the care which she received in Arizona leading up to the

 instant action. Id. She argues that the activity which took place in Michigan was

 “minimal by comparison.” Id.

       As discussed above in analyzing Defendant’s due process argument, the Court

 questions Defendant’s relevant commercial activity in Arizona. The Court reiterates



                                           23
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20           PageID.940   Page 24 of 33




 that the Arizona District Court determined that Plaintiff was unable to demonstrate

 that Defendant had the requisite contacts with Arizona to establish personal

 jurisdiction. ECF No. 3, PageID.45 (citation omitted) (emphasis in original). In light

 of the Arizona District Court’s ruling on jurisdiction and the current pleadings, the

 Court finds that this second factor thus weighs in Michigan’s favor.

       The third factor determines whether a party seeks to defeat the application of

 the law of its home state. Thompson, 590 F. App’x at 540. Here, no party seeks to

 defeat the application of its home state law. Indeed, Plaintiff seeks to apply her

 home state law: Arizona. ECF No. 40, PageID.845. Defendant’s home states are

 Delaware, where it is incorporated, and Illinois, where it has its principal place of

 business. See ECF No. 3, PageID.40. Neither state is at issue in the Court’s choice-

 of-law analysis. Given that neither party seeks to defeat the application of its home

 state law, this factor does not weigh in any state’s favor.

        The fourth factor evaluates the forum state’s interest in applying its own law.

 Thompson, 590 F. App’x at 540. Plaintiff asserts that Michigan has “at best a

 minimal interest in the application of its own law[.]” ECF No. 40, PageID.845. She

 cites to a Michigan Supreme Court decision, Cooper v. Auto Club Ins. Ass’n, to

 contest Defendant’s argument that Michigan has a “strong interest” in the instant

 action. Id. at PageID.850. Plaintiff argues that “[t]ort claims are allowed in

 Michigan in the No Fault context; No Fault insurers have duties beyond the No Fault



                                           24
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20         PageID.941   Page 25 of 33




 Act, the No Fault Act is not an exclusive remedy statute, and any ill-effects to the

 No Fault system because of tort claims are not of any interest of Michigan as they

 would have occurred and are allowable under Michigan law already.” Id.

       In Cooper, the Michigan Supreme Court determined that a fraud claim is

 “clearly distinct” from a no-fault claim. 751 N.W.2d 443, 448 (Mich. 2008). The

 court determined that the No-Fault Act “does not abrogate actions arising out of the

 breach of other common-law duties.” Id. at 450. “The fact that the dispute would

 not have arisen in the absence of the no-fault insurance contract does not mean that

 the action brought by the insureds is a no-fault action.” Id.

       Plaintiff asserts that the Cooper decision indicates that tort claims under

 Michigan law are “separate and distinct” and thus permitted “even with a self-

 contained contractual system like the No Fault Act.” ECF No. 40, PageID.847. This

 Court notes, however, that the Michigan Supreme Court specifically analyzed the

 common-law tort of fraud, not the tort of bad faith. Indeed, the Michigan Supreme

 Court explained that where an insured’s claim arises out of the insurer’s fraudulent

 misrepresentations, rather than the insurer’s mere failure to pay no-fault benefits,

 “the courts are faced with a fraud claim.” Cooper, 751 N.W.2d at 450. The bad

 faith claim alleged here, unlike a fraud claim, arises from Defendant’s alleged

 omission to perform its contractual obligation to pay all the PIP benefits to which

 Plaintiff was entitled to. The Court notes that Plaintiff excludes any allegation that



                                           25
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20         PageID.942    Page 26 of 33




 Defendant breached a duty which was “independent of and apart from the

 contractual undertaking” in her Complaint. See Kewin v. Mass., 295 N.W.2d 50, 56

 (Mich. 1980).

       Plaintiff also argues that Arizona has an interest in seeing punitive damages

 imposed for conduct against its citizens that took place in Arizona. ECF No. 40,

 PageID.857.        While the Court acknowledges that Arizona has an interest in

 compensating its residents for their injuries, the Court finds that this interest does

 not create a greater interest in applying Arizona law to Plaintiff’s bad faith claim in

 this case in Michigan.

       Defendant argues that Michigan has a “strong interest” in application of its

 law to this action. ECF No. 32, PageID.682. In its Motion, Defendant cites to

 Magda v. Auto. Club Ins. Assoc., for its determination that Michigan had a strong

 interest in an action concerning an insurance contract which “conformed to

 Michigan’s No-Fault Insurance laws, which are expansive and provide lifetime

 benefits.” No. 14-cv-12144, 2015 WL 13036945, at *5 (E.D. Mich. Apr. 28, 2015).

 Further, Defendant emphasizes that the court determined that applying a foreign law

 “would make it difficult for a company to anticipate its future obligation,” which

 “would change at a whim of the insured” depending on where the insured decided

 to relocate. Id.




                                           26
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20           PageID.943     Page 27 of 33




       Moreover, Defendant argues that Michigan has a substantial interest in

 preserving the legislative policies embodied in its No-Fault Act. ECF No. 32,

 PageID.684. It cites to Cruz v. State Farm Mut. Auto. Inc. Co. for the proposition

 that the No-Fault Act is a “comprehensive legislative enactment designed to regulate

 the insurance of motor vehicles in this state and the payment of benefits resulting

 from accidents involving those motor vehicles.” Id. (citing Cruz, 648 N.W.2d 591,

 595 (Mich. 2002). Further, Defendant emphasizes that the Michigan Catastrophic

 Claims Association (“MCCA”) reimburses insurers for 100% of all PIP payments

 above a $250,000 threshold. MCL § 500.3104(2). It also argues that No-Fault Act

 does not allow for other tort-type remedies or punitive or exemplary damages, as

 requested by Plaintiff in her bad faith claim. Id. at PageID.685.

       At the hearing, Defendant also emphasized that the Michigan legislature

 declined to include the tort of bad faith in its recent auto insurance reform legislation.

 2019 Mich. Pub. Acts 21, 22. Defendant differentiated Michigan’s comprehensive

 no-fault legislation with Arizona’s regulatory policy regarding the deterrence of

 tortious conduct. In sum, Defendant argues that Michigan has a “substantial interest

 in applying [the] Michigan legislature’s choice of available remedies for violations

 of Michigan’s No-Fault Act, which reflects a balance between addressing failure to

 pay benefits owed under the Act and preserving the financial stability of insurers




                                            27
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20        PageID.944   Page 28 of 33




 participating in the Act and of the MCCA’s larger insurance pool.” ECF No. 32,

 PageID.685.

       This Court agrees with Defendant. Michigan has an interest in precluding the

 use of insurance bad faith litigation in light of the comprehensive no-fault

 legislation.   Indeed, other foreign courts analyzing Michigan’s law have

 acknowledged this interest. See Barten v. State Farm Mut. Auto. Ins. Co., 28 F.

 Supp. 3d 978, 986 (D. Ariz. 2014). Further, the Michigan Supreme Court has noted

 that one of the significant purposes of the noneconomic damages limitation of the

 no-fault law is to relieve courts of the burden of litigation. See Byer v. Smith, 357

 N.W.2d 644, 646 (Mich. 1984). This interest of the Michigan courts is implicated

 in any case brought under the no-fault law. Further, the Court emphasizes that the

 parties entered into the underlying insurance contract in Michigan. The contract

 conformed to Michigan’s No-Fault Insurance laws; the parties thus had a “justified

 expectation that Michigan law would apply to the scope of coverage and the handling

 of claims.”    Magda, 2015 WL 13036945, at *5.           Finally, while this Court

 acknowledges that Arizona has a strong interest in applying its law to further its

 regulatory policy “which is evident within its punitive damages law, this interest is

 not so overwhelming that it should displace the application of Michigan law.” In re

 Disaster, 750 F. Supp. at 808. Accordingly, the Court finds that this fourth factor

 also weighs in Michigan’s favor.



                                          28
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20         PageID.945    Page 29 of 33




       Next, the Court looks to whether the law of the foreign state would entitle the

 party to greater relief than the law of the party’s home state. Thompson, 590 F.

 App’x at 540. Plaintiff argues that the “[a]pplication of Arizona law to the tort claim

 would provide Plaintiff with the exact rights she has under the laws of her home

 state, i.e., Arizona.” ECF No. 40, PageID.858. Specifically, Arizona law allows a

 bad faith tort action. Rawlings v. Apodaca, 726 P.2d 565, 576 (Ariz. 1986). Under

 Michigan law, a bad faith breach of an insurance contract does not create an

 independent and separate tort action. Int’l Harvester Credit Corp. v. Wilkie, 695

 F.2d 231, 234 (6th Cir. 1982) (citation omitted). The fact that Arizona law may

 provide fuller compensation to Plaintiff’s complaint as it relates specifically to

 Count II, on balance, does not outweigh Michigan’s interests as the forum state. See

 Hastings, 2018 WL 3728932, at *4.

       Finally, the sixth factor evaluates whether courts in the foreign state, Arizona,

 would apply Michigan law. Thompson, 590 F. App’x at 540. Plaintiff argues that

 Arizona courts would apply Arizona law to the insurance bad faith tort claim. ECF

 No. 40, PageID.858. She asserts that Barten v. State Farm Mut. Auto. Ins. Co., 28

 F. Supp. 3d 978 (D. Ariz. 2014) is “directly on point” for the instant action. Id. In

 Barten, the defendant insurance company moved for summary judgment on

 plaintiff’s contract and bad faith claims. As to the bad faith claims, the defendant

 argued that Michigan law should apply. Id. at 982. The court agreed with plaintiff



                                           29
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20          PageID.946    Page 30 of 33




 and determined that Arizona law should apply to her tort claim. Id. at 987. In

 making its conclusion, the court considered the general tort choice-of-law principles

 of Restatement § 145 as well as the specific personal injury principles of Restatement

 § 146. Id. at 983. The court also applied the guidelines of both these sections to the

 general principles listed in Restatement § 6(2). Id. After applying these principles,

 the Barten court concluded that Arizona law should apply to the insurance bad faith

 claim “as it ha[d] the most significant relationship to the parties.” Id. at 986.

       Here, Defendant argues that the Arizona District Court in Barten did not

 determine that Arizona had a greater interest in Michigan’s No-Fault Act than

 Michigan itself.    ECF No. 41, PageID.892.         This Court finds significance in

 Arizona’s and Michigan’s different choice-of-law principles for tort actions. Under

 Arizona choice-of-law rules, courts must apply the law of the state that has the most

 significant relationship to the occurrence and parties. “Arizona courts apply the

 principles of the Restatement (Second) of Conflict of Laws (1971) (“Restatement”)

 to determine the controlling law for multistate torts.” Bates v. Superior Court of

 State of Ariz. In and For the Cty. of Maricopa, 749 P.2d 1367, 1369 (Ariz. 1988).

 Under Michigan choice-of-law rules, as outlined above, there is a presumption that

 Michigan law applies unless there is a “rational reason” to displace it. Standard

 Fire, 723 F.3d at 693 (citing Sutherland, 562 N.W.2d at 471). Accordingly, federal

 courts sitting in Michigan do not apply the principles of Restatement §§ 145, 146,



                                           30
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20        PageID.947    Page 31 of 33




 and 6; rather, they engage in an “interests analysis” to determine whether a foreign

 law has a more significant interest than the forum’s law. Atlas Technologies, LLC

 v. Levine, 268 F. Supp. 3d 950, 961 (E.D. Mich. 2017) (citing Sutherland, 562

 N.W.2d at 470).

        The Court acknowledges that Arizona courts would apply Arizona law to

 Plaintiff’s insurance bad faith tort claim; thus, the sixth factor weighs in Arizona’s

 favor. However, the Court reiterates that the Arizona District Court in Barten,

 ultimately concluded that as the forum state, Arizona had an interest in making sure

 that its residents are compensated for their injuries—an interest which the foreign

 law, Michigan, could not overcome. Here, as Michigan is the forum state with

 different choice-of-law rules guiding tort actions, the Court questions how relevant

 this factor is for the instant action.

        In sum, the Court finds that Arizona law should not apply in light of

 Defendant’s lack of requisite contacts with Arizona. Furthermore, even if there were

 no due process concerns, Michigan’s interests in this case outweigh any interests

 Arizona may have. Accordingly, Plaintiff’s tort claim (Count II) will be governed

 by Michigan law.

    B. Applying Michigan Law to Plaintiff’s Bad Faith Claim (Count II)

        Michigan law, which governs this matter, does not recognize a tort action for

 bad faith failure to pay PIP benefits. See Ulrich v. Fed. Land Bank of St. Paul, 480



                                          31
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20          PageID.948    Page 32 of 33




 N.W.2d 910, 911–12 (Mich. Ct. App. 1991) (citations omitted); see also Taylor v.

 Blue Cross/Blue Shield of Mich., 517 N.W.2d 864, 871 (Mich. Ct. App. 1994).

 “Where, as in the present case, an insured alleges that his insurer has failed to pay

 benefits under an insurance policy, he may not sue in tort for that failure; rather, the

 insured’s exclusive remedy is to sue on the contract.” Villaflor v. State Farm Mut.

 Auto. Ins. Co., No. 10-cv-14760, 2011 WL 13161246, at *2 (E.D. Mich. Mar. 29,

 2011). The Court notes that Plaintiff also brings a breach of contract claim (Count

 I) against Defendant in the instant action.

       Generally, in a contractual setting, “a tort action must rest upon a breach of

 duty distinct from the contract.” Roberts v. Auto-Owners Ins. Co., 374 N.W.2d 905,

 910 (Mich. 1985). When tort claims have been permitted in the insurance context

 under Michigan law, they have thus rested on duties separate from the insurer’s

 duties arising under the contract. See Cooper v. Auto Club Ins. Ass'n, 751 N.W.2d

 443, 450–51 (Mich. 2008). As explained in the preceding section, the bad faith claim

 alleged here, unlike the fraud claim at issue in Cooper, arises from Defendant’s

 alleged omission to perform its contractual obligation to pay all the PIP benefits to

 which Plaintiff was entitled to. Plaintiff’s bad faith claim is thus not based on a duty

 that arises separately from the insurance policy.9


 9
   The Court denotes that other courts within this District have determined that an
 insurer’s “allegedly bad faith conduct in processing a claim may be relevant in
 determining whether the insurer breached the contract.” See, e.g., Villaflor v. State

                                           32
Case 2:18-cv-11006-GAD-EAS ECF No. 45 filed 06/16/20      PageID.949   Page 33 of 33




       Accordingly, Count II is dismissed.

                                 IV. CONCLUSION

       For the reasons articulated above, the Court will GRANT Defendant’s Motion

 for Partial Judgment on the Pleadings as to Count II of Plaintiff’s First Amended

 Complaint [#32].

       IT IS SO ORDERED.

 Dated:      June 16, 2020
                                             /s/Gershwin A. Drain
                                             HON. GERSWHIN A. DRAIN
                                             United States District Judge


                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
                June 16, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




 Farm Mut. Auto. Ins. Co., No. 10-cv-14760, 2011 WL 13161246, at *2 (E.D. Mich.
 Mar. 29, 2011) (citing Santos v. Farmers Ins. Exch., No. 07-11229, 2008 WL
 2937776, at *7 (E.D. Mich. July 24, 2008)).

                                        33
